—In an action for a divorce and ancillary relief, the plaintiff wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Richmond County (Marrero, J.), dated September 27, 1996, as (1) directed that arrears of temporary maintenance granted to her by order of the same court (Radin, J.H.O.), dated June 28, 1996, be satisfied by payment made directly to Mellon Mortgage Company to reinstate the mortgage on the marital residence, and (2) directed that the balance of the escrow deposit be held by Anne-Louise DePalo, Esq., as escrow agent.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the wife’s contention, the court did not improvidently exercise its discretion in directing that arrears of temporary maintenance be paid to the mortgage company to reinstate the mortgage on the premises occupied by her (see, Domestic Relations Law § 236 [B] [8] [b]).
The wife’s remaining contentions lack merit. O’Brien, J. P., Thompson, Santucci and McGinity, JJ., concur.